Stockton, J.
dissenting. — I concur in the decision of the Court which affirms the judgment of the District Court.
But I dissent from that part of the opinion of the chief justice, which rules that the application made by the wife, to obtain a modification or change in the order allowing her maintenance from the husband’s property, abates by reason of the husband’s death, pending the application. My concurrence in the judgment of affirmance, is based upon the fact, that I do not understand from the record, that the question was made to the District Court, that the proceedings abated by reason of the husband’s death, nor does the record show that any such question was decided. It does appear, however, that evidence was introduced, tending to show that the applicant was not entitled to the relief sought ; and to all appearance, the judgment of the district was ren dered, upon the merits of the whole case, dismissing the application, after a full investigation, and after the examination of testimony on both sideb.- Such a judgment I would not disturb, unless it was manifest that there was an improper exercise of the discretion allowed, in granting or refusing, an additional amount for the maintenance of the *520wife. That the wife may be entitled to receive an additional sum for maintenance from her husband, dependent upon the prices of living, or upon a change in the circumstances of the parties, is not denied. She has a right to a support from her husband, and from his estate, if he is dead. This right becomes fixed and vested upon the granting of the decree for divorce, if it is made upon her application as the injured party. The court may make such order for her maintenance as shall be right and proper, (Code, § 1845,) and may change the allowance, when circumstances render it expedient. Why the application should abate, and why her right to have such change made, should cease and determine with the death of the husband, I can see no good reason. I particularly, see no sufficient reason for the adjudication of the question in this cause, when it does not appear to have been decided by the court below.
For these reasons, thus briefly stated, I dissent from the decision of the court, so far as it holds that the application for an increase in the amount allowed the wife, for her maintenance, out of the husband’s property, abates at the husband’s death.